Contracts; standing to sue; revocation of corporate charter; assignee; privity of contract; breach of contract claim; termination for convenience of Government; claim of bad faith; anticipated profits, — This case has previously been before the court with respect to a procedural matter (204 Ct. Cl. 98, 492 F. 2d 1383), and pursuant to the court’s directive a lengthy trial was held. On August 13, 1975 Senior Trial Judge Mastin G. White filed a recommended decision (reported in full text at 21 CCF para. 84190). On June 16,1976 the court sitting as a panel composed of Cowen, Ohief Judge, Durfee, Sénior Judge, and Kashiwa, Judge, entered an order setting forth that it agreed with the said recommended *719decision, as modified, in that tih.e court considers and concludes that the portion of the recommended decision entitled “D. The ‘Damages’ Issue” appearing at the bottom of page 71 and continuing through page 75 of the recommended opinion is not necessary to the trial judge’s conclusion and is deemed to be dicta. As dicta this portion of the recommended opinion is not adopted by the court and therefore is not a part of this court’s judgment herein. The court adopted the said decision, as modified, as the basis for its judgment in this case, concluded and ordered that plaintiffs are not entitled to recover and dismissed the petition. Plaintiffs’ motion fora rehearing en banc was denied September 30,1976.